                        Case 13-11952-MFW               Doc 1926       Filed 09/03/20        Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         ------------------------------------------------------x
                                                               :
         In re                                                 :    Chapter 11
                                                               :
         Rural/Metro Corporation,1                             :    Case No. 13-11952 (MFW)
                                                               :
                           Reorganized Debtor.                 :
                                                               :    Re: Docket Nos. 1924 & 1925
         ------------------------------------------------------x

                      ORDER EXTENDING THE DEADLINE TO OBJECT TO CLAIMS

                          Upon the Reorganized Debtor’s Motion for Order Extending the Deadline to

         Object to Claims (the “Motion”),2 pursuant to section 105(a) of the Bankruptcy Code and Rule

         9006 of the Bankruptcy Rules; and it appearing that notice of the Motion was good and sufficient

         under the circumstances and that no other or further notice need be given; and the Court having

         considered the Motion and any responses thereto; and after due deliberation thereon; and good

         and sufficient cause appearing therefor; it is hereby:

                          ORDERED, ADJUDGED, AND DECREED that:

                          1.       The Motion is hereby GRANTED.

                          2.       The Claims Objection Deadline is hereby extended through and including

         January 4, 2021, without prejudice to the Reorganized Debtor’s right to seek further extensions

         of the Claims Objection Deadline.




         1
             The last four digits of the Reorganized Debtor’s federal tax identification number are (6929). The Reorganized
             Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.
26985088.1
                      Case 13-11952-MFW          Doc 1926      Filed 09/03/20    Page 2 of 2




                        3.      This Court shall retain jurisdiction over the Reorganized Debtor and all

        matters related to, or arising from, the Motion or implementation of this Order.




       Dated: September 3rd, 2020
                                                             MARY F. WALRATH
         Wilmington, Delaware
26985088.1                                                   UNITED STATES BANKRUPTCY JUDGE

                                                         2
